 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWells Fargo Alarm Services,a Division of BakerProtectiveServices,Inc.andInternationalBrotherhood of Electrical Workers,Local 332,Petitioner.Case 32-RC-2549June 30, 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSENAND BABSONPursuantto a Stipulated Election Agreement ap-proved June 10, 1987, an election by secret ballotwas held on July 10, 1987, under the direction andsupervision of the Regional Director for Region32, among the employees in the stipulated unit.'The tally of ballots shows 13 votes for, and 6against,the Petitioner; there were 13 challengedballots, a sufficient number to affect the results.After investigation, the RegionalDirector onAugust 6, 1987, issued a report and recommenda-tions on challenges and notice of hearing in whichhe ordered a hearing on the challenged ballots.A hearing was held before Hearing OfficerSharon Chabon. On October 23, 1987, she issuedand served on the parties her report recommendingdisposition of the challenged ballots. The hearingofficer recommended that: (1) the challenges to theballots of guard operators Mark Brestel, HumbertoMahecha, and Armando Montour be sustained onthe grounds they are guards within the meaning ofSection 9(b)(3) of the Act and thus excluded fromthe unit; (2) the challenges to the ballots of leadshift operators (also designated by the Employer asrelief shift supervisors)RitaGangloff,DonelleLopez, Cindy Madrid, and Mimi Marquez be over-ruled on the grounds they are not supervisorswithin the meaning of Section 2(11) of the Act;and (3) the challenges to the ballots of service tech-niciansJohn Dana, Jeffrey Gerard, George Partan,Donald Pfaff, Elbert Travis, and John Wilson beoverruled on the grounds that they are not statuto-ry guards. Consequently, the hearing officer rec-ommended opening and counting the ballots of thelatter 10 voters andissuing arevised tally of bal-lots.On November 2, 1987, the Employer timely filedexceptions to the hearing officer's report and a sup-porting brief.The Employer contends that thehearing officer erred in overruling the challengesto the ballots of the lead shift operators and theiThestipulated unit is:All full-time and regular part-time installation technicians,installationhelpers, lead installers,systems technicians,fire inspectors, alarmtechnicians,operators and service personnelemployed by the Em-ployerat its facility located at466 VendomeStreet,San Jose, Cali-fornia,excluding all other employees,including office clerical em-ployees,guards, and supervisors as definedin the Actservice technicians. The Employer argues that thelead shift operators/relief shift supervisors are stat-utory supervisors. In the alternative, it argues that,as employees, they function as operators who,alongwith the service technicians, are guards.2The Employer further contends that, because thesechallenged employees are guards, the unit is inap-propriate because it contains guards and nonguardsand, hence, the petition must be dismissed. The Pe-titioner filed an answering brief in which it sup-ported the findings and recommendations of thehearing officer.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the hearing officer'sreport and the record in light of the exceptions andbriefs and has decided to adopt her findings, con-clusions, and recommendations only to the extentconsistent with this Decision and Order.3In ruling on challenges in cases where the partieshave stipulated to the appropriateness of the unit,the Board will rely on the scope of the stipulationitself,with its various inclusions and exclusions,unless it is contrary to any express statutory provi-sions or established Board policies.4 In this case,theEmployer and the Petitioner agree that em-ployees designated as lead shift operators are in-cluded in a classification stipulated as within theunit,namely, "operators." The Petitioner furthercontends that the service technicians are within theunit classification of "service personnel." The Em-ployer appears to disagree, but fails to explain whythe service technicians should not be considered tobe clearly and unambiguously within the servicepersonnel classification. If the employees in eitheror both of the disputed classifications are guards, ascontended by the Employer, then the unit is notappropriate under Section 9(b)(3). If the employeesin the disputed classifications are not guards, ascontended by the Petitioner, then the challengesshould be overruled and the challenged ballotsopened and counted. Consequently, the Board mustdecide the issues relating to the lead shift operatorsand the service technicians notwithstanding thefinding that the guard operators are guards. This isso because the evidence indicates that the partiesmay not have intended to include guard operatorsin the stipulated unit. Thus, there is no unit classifi-cation entitled "guard operators," the Employer2Because,as set forth below,we agree with the latter position we finditunnecessaryto decidethe Sec 2(11) issue8No exception was filed to the hearingofficer's finding that the guardoperators are statutory guards and we therefore adopt it, pro forma4White Cloud Products,214 NLRB 516, 517 (1974),SCM Corp, 270NLRB 885 (1984)289 NLRB No. 74 WELLS FARGO ALARM SERVICESdid not include these employees on theExcelsiorlist,and the record does not disclose that the Peti-tioner asserted that they were within the unit. Inany event, for the reasons set forth below, we findthat the unit as stipulated includes guards alongwith other employees, and thus the Board is re-quired by Section 9(b)(3) to vacate this electionand dismissthe petition.5The Employer provides property protectionservices to approximately 2500-2800 industrial andcommercial customers by installing,maintaining,andmonitoring electronic security devices todetect unauthorized entry, fire, and other contin-gencies.The Employer's SanJose facility consistsof a central station andinstallationand service de-partments.The central station operates 24 hoursper day, 7 days per week, with an overall comple-ment of approximately 11 employees. Typically,one operator, two guard operators, and a lead shiftoperator,6 or an undisputed supervisor work eachshift.Service technicians are supervised from cen-tral station employees, although they can receiveworkassignmentsfrom central station personnel.Approximately five service technicians work theweekday day shift and approximately four otherscover all or at least part of the remaining weekdayshifts and the weekend shifts.7The duties of the central station employees in-volve both providing services to the Employer'scustomers and protecting the Employer's own fa-cility.With respect to the former responsibility,when a customer's security system is triggered, thecentral station employee monitoringthe signal im-mediately notifies the customer and the police orfiredepartment. For the approximately 8 percentof the Employer's customers who have additionallycontracted for a guard response service, the centralstation employee will also immediately dispatch anemployee to the customer's premises. Dependingon the number of such "guard runs" required, theordinary service calls scheduled on any given shift,and the availability of personnel, the employee dis-patched will generally be a guard operator or, ifnecessary, a service technician.85 Sec 9(b)(3) of the Act prohibits the Board fromdecid[mg] that any unit is appropriateif it includes, togetherwith other employees,any individual employed as a guard to enforceagainstemployees and other persons rules to protect property of theemployer or to protect the safety of persons on the employer's prem-ises6The record shows that the lead shift operators, to the extent they arenot performing duties alleged by the Employer to be supervisory, per-form the same duties as operators'A service technician is on duty only until 1.30 am during the 11p in -7 a in central station shifts6The testimony of Jorge Santamana, the central station lead shift su-pervisor,shows that during a typically busy month for guard responsecalls, January 1987, approximately 18 of the 24 guard runs were made byguard operators and the remaining 6 by service technicians During a563A guard operator or service technicianmaking aguard run will report his arrival to the central sta-tion and visually inspect the customer'spremisesfor signs of entry. He will wait for the arrival ofthe police or firefighters and, in some instances, thecustomer. During thattimehe will ask any individ-ual seekingto enter the facility for identificationand he will refuse entry to unauthorized persons.The Employer has instructed all employees makingguard runs not to use force to prevent such entry.The only difference in the duties of guard opera-tors and service technicians duringa guards run isthat the latter also may make repairs to the securitysystem.The hearing officer found that the guard opera-tors are guards within themeaning ofSection9(b)(3) of the Act. She relied on evidence showingthat, though most of a guard operator's worktimeisspent in the central stationmonitoring alarmequipment,an essentialpart of his job is to respondto certainalarms anddo whatever is necessary tosee that the customer'spremisesare continuouslyprotected. The hearing officer citedElectro-Protec-tiveCorp.,251NLRB 1141 (1980), in which theBoard, on nearly identical facts, found that the em-ployees dispatched to a customer's premises to pro-tect it until the police or the customer arrives andhave the authority to deny entry to persons lackingproper identification are, like those employees pro-tecting their employer's own property, statutoryguards.As indicated above, no party excepted tothis finding.The hearing officer, while recognizing that theidentical analysis used to determine the status ofguard operators should be applied to the servicetechnicians, who are included in the stipulated unitdescription (which on its face intends to excludeguards),found that they too infrequently perform"guard runs" to qualify as statutory guards.Wedisagree. Though the primary function of the serv-ice technicians is to repair and service the securitydevices located at customers' locations, the recordmakes clear that guard run responsibilities are anessentialcomponent of the service technicians'work duties.While thisassignmentisperformedless frequently by service technicians than by guardoperators, the record shows that over 20 percent oftypically slowmonth for this service,July 1987, 9 ofthe 11 guard runsweremade byguard operators and the remaining2 by servicetechni-cians It islikelythat those guard runs assigned to service techniciansoccur primarily on night and weekend shifts, based on the testimony oftwo service technicians,bothof whom work the weekday day shift.Donald Pfaff testified that he had never made a guard run during his 4months of employment George Partin testified that although he had beenassigned guard runs during the first 13 years of his employment when heworked the 4 30 p in to 1 a in shift, he had not made any guard runsduring the preceding3 or 4years he has been working the weekday dayshift 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe guard runs are made by service technicians.More importantly,while on these runs,the servicetechnicians perform the same duties as the guardoperators.We find,therefore,that the service tech-nicians, insofar as they are required to protectproperty a portion of their time, are also guardswithin the meaning of Section 9(b)(3) of the Act.9As for the challenged lead shift operators, thehearing officer did not pass on their status asguards because she found the Employer made nosuch argument.The Employer acknowledges that,in challenging the ballots of the lead shift opera-tors, it did so on the basis of their alleged supervi-sory status;but it contends,as it did on brief to thehearing officer, that the issue of their status as em-ployees eligible to vote in the election,having oncebeen properly raised,encompasses the issue ofwhether they are guards.We find merit in thatcontention,particularlywhen,as here, the issuestrikes at the heart of the unit's statutory appropri-ateness.We further find that,because lead opera-tors,when not performing alleged supervisoryduties, perform as operators(a class of employeesincluded in the stipulated unit),any determinationwe make concerning the guard status of lead oper-ators in their occasional role as operators willapply as well to all other operators.As correctly found by the hearing officer, allcentral station employees,that is, lead operatorsand operators,and guard operators when not outon a guard run, perform essentially the same tasks.In addition to monitoring the security systems ofthe customers,they have a continuing responsibil-9MGM Grand Hotel,274 NLRB 139 (1985),A.D.T.Co.,112 NLRB 80(1955).ity to protect the integrity of the central stationitself,which is located within a freestanding build-ing.A television camera is mounted outside thebuilding to cover the entrance from the main park-ing lot to the building.A second camera is locatedina security lobby or"man-trap" situated justinside the outer door.Monitoring screens for bothcameras are placed at the control desks within thecentral station area itself.The operator,guard op-erator,or lead shift operator on duty is responsiblefor identifying any person seeking entrance to thecentral station and controlling access by means of abuzzer system attached to the inner door of theman-trap.Each central station employee is thus charged bythe Employer to enforce its rule forbidding unau-thorized persons from entering the central station.Thus, to the extent that the duties of the operatorsand lead shift operators involve the protection oftheir own Employer's property,we find that theseemployees are guards under the Act.Brink's Inc.,272 NLRB 868 (1985).Having found that the operators,including thelead shift operators,and the service technicians areguards within the meaning of Section 9(b)(3) of theAct, we further find that the stipulated unit in thisproceeding is not and cannot be appropriate forcollective-bargaining purposes because,as consti-tuted, it includes both these employees and non-guard employees.Accordingly,no question con-cerning representation exists and we shall vacatethe election and dismiss the petition.ORDERThe election is vacated and the petition is dis-missed.